DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Schepers on March 11, 2022.

The application has been amended as follows: 
In Claim 3: Replaced “The bolt assembly of claim,” with --The bolt assembly of claim 1,--.

	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a bolt assembly, comprising: a housing including a tubular sleeve configured for mounting in a latch bore of a door; a bolt movably mounted to the housing for movement between an extended position and a 

The closest prior art of record, U.S. Patent Number 2019/0040653 to Baumgarte et al., disclose a bolt assembly (10), comprising: a housing including a tubular sleeve (12) configured for mounting in a latch bore of a door (paragraph 20); a bolt (16, 18) movably mounted to the housing for movement between an extended position and a retracted position (paragraph 20 and 25); and a magnetic sensor (56, 58) positioned adjacent a head of the bolt (figure 2) and at least partially within a channel (36) in the bolt and including wires (54) that extend through the tubular sleeve, the magnetic sensor operable to transmit information relating to an open/closed position of the door (paragraph 25).

Baumgarte et al. do not disclose wherein at least a portion of the magnetic sensor is displaced relative to the channel in the bolt during movement of the bolt between the extended position and the retracted position, or the magnetic sensor positioned adjacent the rear end portion of the deadlatch plunger, and transmits magnetic flux from the magnet to the magnetic sensor positioned adjacent the rear end portion of the deadlatch plunger when the head of the latch bolt is received in the opening of the strike.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 14, 2022